DETAILED ACTION
This office action is in response to applicant’s filing dated May 2, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-3 and 5 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments filed May 2, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 5.  Claim 4 was previously canceled.   

Priority
The present application is a continuation of US Application No. 16/317,914 filed on January 15, 2019, which is a 371 of PCT/US17/42056 filed on January 14, 2017, which claims benefit of US Provisional Application No. 62/362,675 filed on July 15, 2016.  The effective filing date of the instant application is July 15, 2016. 

Double Patenting
The terminal disclaimer filed on May 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,792,272 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the rejection of claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,792,272 B2 has been withdrawn. 

Modified Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delavenne et al (WO 2016/038035 A1, published March 17, 2016, cited in the IDS dated September 9, 2020) in view of Curry (Clin Lab Med, 2010; 30(1):329-342).
Regarding claims 1-3, Delavenne teaches a method of treating a disease or infection caused by positive bacteria comprising administering a halogenated salicylanilide, niclosamide, and derivatives thereof (claim 37).
Niclosamide has the structure (:

    PNG
    media_image1.png
    177
    290
    media_image1.png
    Greyscale

Niclosamide differs from the instantly claimed compounds in that Ar is a substituted phenyl, substituted with a halogen, Cl, and a nitro group, while the instantly claimed compounds comprise a substituted benzyl, e.g.:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	MPEP 2144.09 states:
	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  The only difference between the compound of the prior art and that of the instant claims is that the instantly claimed compounds contain an additional -CH2- between the amino group and the Ar ring to form a benzyl.   Thus, the compounds of the cited art are of very close structural similarity that the skilled artisan would have a reasonable expectation that the compounds would have similar properties.  The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be useful against gram positive bacteria).  There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and compositions taught by Delavenne and their use as treatment for gram positive bacteria.  Motivation to produce a single isomer by utilizing a method well-known in the art flows logically from the desirability of producing a compound and pharmaceutical composition that will produce an optimal therapeutic effect, taken together with the fact that a successful method for producing the appropriate starting material is taught in the prior art.  Please reference In re Anthony, 162 USPQ 594, and In re Adamson, 125 USPQ 233.
	Delavenne does not explicitly teach the infection caused by gram positive bacteria is caused by Clostridium difficile.
	However, Curry teaches Clostridium difficile infections (CDI) have emerged as one of the principal threats to the health of hospitalized and immunocompromised patients (Synopsis), and Clostridium difficile is an obligate anaerobic, spore-forming, Gram-positive rod (page 2, 1st paragraph).  Thus, Curry establishes that Clostridium difficile is a gram-positive bacteria.
As such, since Delavenne renders obvious a method of treating an infection caused by gram positive bacteria comprising a compound of Formula (I) wherein Ar is benzyl, and since Curry teaches that Clostridium difficile is a gram positive bacteria, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of treating a gram positive bacteria to treat Clostridium difficile infection with an expectation of success, since the prior art establishes that structurally similar compounds are useful for treating infections caused by gram positive bacteria and Clostridium difficile is a gram positive bacteria.
Taken together, all this would result in the practice of the method of claims 1-3 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
Delavenne does not teach or suggest the use of any antibiotic other than for treatment of "a mammal suffering from a topical bacterial disease . ... caused by Gram positive bacteria." The reference is moreover unambiguous in teaching the use of the antibiotic for site-specific topical application in the treatment of skin or membrane disorders.  The topical diseases are caused by Gram positive bacteria is of no moment: the person of ordinary skill in the art would not at all consider it obvious from Delavenne, which is limited to topical infections and antibacterials, to attempt treatment of CDI, which is an infection of the lower GI tract treatable by oral administration of drug. In this context, although Curry might teach that Clostridium difficile is a Gram positive bacterium, a fact that is not in dispute, the reference does not cure the deficiency of Delavenne. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that the instant claims are not limited to oral administration.  Moreover, it was known in the art before the effective filing date of the invention that Clostridium difficile causes diseases at sites other than the colon as evidenced by Jacobs et al (Medicine, 2001; 80(2), 88-101).  Jacobs teaches localized skin and bone infections frequently follow traumatic injury, implying the implantation of either environmental or the patient’s own C. difficile spores with the subsequent development of clinical infection (page 99, right, last paragraph).  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of treating a gram positive bacteria to treat Clostridium difficile infection with an expectation of success, since the prior art establishes that structurally similar compounds are useful for treating infections caused by gram positive bacteria and Clostridium difficile is a gram positive bacteria.

Applicant argues:
The stated rejection propounds no reason why claimed formula I, where Ar is benzyl, is an obvious structural variant of niclosamide. Were the rejection to be credited with a reason, it might reside in the assertion that the former bears "an additional -CH2-" relative to phenyl: while true so far as it goes, the assertion merely begs the question, but does not establish prima facie obviousness. Phenyl bound directly to an amide, as in niclosamide, is sterically and electronically much different from benzyl bound to the amide, as in claimed formula (I). The skilled chemist knows that benzyl is not homologous to phenyl, for the latter has nothing to which the methylene in benzyl is homologous or otherwise structurally similar.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, MPEP 2144.09 states:
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  The only difference between the compound of the prior art and that of the instant claims is that the instantly claimed compounds contain an additional -CH2- between the amino group and the Ar ring to form a benzyl.   Thus, the compounds of the cited art are of very close structural similarity that the skilled artisan would have a reasonable expectation that the compounds would have similar properties.  The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be useful against gram positive bacteria).  There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and compositions taught by Delavenne and their use as treatment for gram positive bacteria.  Motivation to produce a single isomer by utilizing a method well-known in the art flows logically from the desirability of producing a compound and pharmaceutical composition that will produce an optimal therapeutic effect, taken together with the fact that a successful method for producing the appropriate starting material is taught in the prior art.  Please reference In re Anthony, 162 USPQ 594, and In re Adamson, 125 USPQ 233.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of treating a gram positive bacteria to treat Clostridium difficile infection with an expectation of success, since the prior art establishes that structurally similar compounds are useful for treating infections caused by gram positive bacteria and Clostridium difficile is a gram positive bacteria.
Conclusion
Claims 1-3 are rejected.
Claim 5 is free of prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628    

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628